Order affirmed, without costs. Memorandum: Plaintiff Judith Holland sustained injuries when struck by a branch which fell from a tree on property owned by defendant county. The county has a duty to maintain trees on its property and to establish reasonable inspection procedures to detect dangerous conditions (see, Harris v Village of E. Hills, 41 NY2d 446, 448; Diamond v State of New York, 53 AD2d 958, appeal dismissed 40 NY2d 969). Questions of fact being *976present as to the existence of a reasonable inspection procedure and defendant’s actual or constructive notice of this dangerous condition, summary judgment was properly denied.
All concur, except Doerr and Boomer, JJ., who dissent and vote to reverse and grant the motion in the following memorandum.